DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The indicated allowability of claims 1-6, 9-10, 21-22, and 25 is withdrawn in view of the newly discovered Baumann reference.  Rejections based on the newly cited reference(s) follow.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0173363 A1 [Wang] in view of  US 2004/0098445 A1 [Baumann] and further in view of US 2010/0195793 A1 [Nelms].

Regarding Claim 1:
Wang teaches a system for treating a patient during radiation therapy (abstract, Fig. 14), the system comprising: 
multiple range compensators (Fig. 14 – each instance of an insert (236) is a separate range compensator. Abstract and Para 12, 14, 49-51 explain that the inserts shift the radiation range.); and 
a single positioning component coupled to the multiple range compensators (Fig. 9 (50) is a positioning component and is coupled to the compensators through frame (232)), 
wherein each range compensator of the multiple range compensators respectively shapes a distribution of a dose delivered to the patient from a plurality of different beam paths (paras 14 and 54 – the beams distal shape and depthwise distribution is controlled by the range compensating inserts, and since each compensator insert is in a different position relative to the patient, it provides such distribution control with respect to a different beam path), and 
wherein the multiple range compensators are located on the single positioning component to hold the multiple range compensators in place (as shown in Figs. 7-14 and described in para 56 and 57– the inserts are held in place with respect to the patient’s head by the positioning component (50)).
However,  Wang fails to explicitly specify that:
1) the beams are emitted from a nozzle of a radiation treatment system along different paths between the nozzle and a target in the patient;
2) the range compensators are on the patient at respective locations corresponding to different paths. 
Baumann teaches a radiation therapy system (Fig. 2 ) wherein radiation is delivered from a nozzle to a target in the patient from a variety of different angles and paths. Para 37. It would have been obvious to one of ordinary skill in the art before the effective time of filing to implement the multi-angle irradiation of Baumann in Wang, since Baumann notes that such a technique improves the efficacy of radiation therapy. Baumann para 37.
Further, Nelms teaches placing a range compensator directly on the skin of a patient at a location corresponding to radiation path. Nelms Fig. 2; Abstract; paras 2, 7, 9, 11-13, et al. It would have been obvious to one of ordinary skill in the art before the effective time of filing to place the compensator of the above modified invention directly on the skin of the patient in the fashion taught by Nelms. One would have been motivated to do so since this would improve the treatment of superficial target volumes in the patient. Nelms para 7.

Regarding Claim 2:
The modified invention of claim 1 teaches the system of Claim 1, wherein said each range compensator has a non-uniform thickness measured in the direction of the respective path of the respective beam. See Nelms Fig. 2 (50). It would have been obvious to one of ordinary skill in the art before the effective time of filing to use the non-uniform thickness range compensators of Nelms in the above modified invention. One would have been motivated to do so since this would provide a desired dose distribution in the patient. Nelms para 31.

Regarding Claim 3:
The modified invention of claim 1 teaches the system of Claim 1, wherein the plurality of beams comprises beams selected from the group consisting of proton beams and ion beams (Wang para 10, 14; Baumann para 37), and wherein said each range compensator is configured to locate a Bragg peak of the respective beam inside the target in the patient (Wang para 14;, Fig. 3).  

Regarding Claim 4:
The modified invention of claim 1 teaches the system of Claim 1, wherein the multiple range compensators are part of an immobilization device (Wang paras 4, 47 – the range compensators are attached to the head frame, which in turn is attached to an immobilization device, i.e. a table or stand) that limits movement of the patient on a patient support device relative to the beams (Wang para 4).  

Regarding Claim 5:
The modified invention of claim 4 teaches the system of Claim 4, wherein the single positioning component fastens the immobilization device to the patient (Wang paras 4, 47).

Regarding Claim 6:
The modified invention of claim 4 teaches the system of Claim 4, wherein the single positioning component fastens the immobilization device to an item worn by the patient. In Wang, the single positioning component (50) fastens the immobilization device, i.e. the table or stand, to the dome worn by the patient per paras 4 and 47).  

Regarding Claim 9:
The modified invention of claim 1 teaches the system of Claim 1, wherein the single positioning component has a shape that fits contours of the patient. See Wang Fig. 9.

Regarding Claim 10:
The modified invention of claim 1 teaches the system of Claim 1, wherein the multiple range compensators and the single positioning component are fabricated as a single piece.  
Regarding the fabrication limitation, the applicant is advised that, even though product- by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe,227 USPQ 964, (Fed. Cir. 1985). In this case, the cited limitations failed to distinguish the claimed structure from the construction shown in Fig. 14 of Wang. This is because the pieces of Wang could have easily been fabricated as a single piece, and then separated into individual components. See MPEP § 2113. 

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Nelms in view of Wang, Baumann, and Nelms as applied above, and further in view of US 2015/0094838 [Leverty].

Regarding Claim 21:
The modified invention of claim 1 teaches the system of claim 1, but fails to teach that the radiation treatment system is coupled to a treatment planning system comprising a computing system having a processor and memory, wherein the treatment planning system is coupled to a three-dimensional printer.
Leverty teaches a radiation treatment system which is coupled to a treatment planning system comprising a computing system having a processor and a memory (para 21, Figs. 5-6), and wherein the treatment planning system is coupled to a three-dimensional printer operable for producing the immobilization device based on the printing plan (abstract, paras 8, 34, 37; Figs. 2 and 5). It would have been obvious to one of ordinary skill in the art before the effective time of filing to add the system of Leverty to the above modified invention. One would have been motivated to do so since this would allow for the fabrication of range compensators and positioning mechanisms on demand and with less expensive materials (Leverty para 10).

Regarding Claim 22:
The modified invention of claim 21 teaches the system of Claim 21, wherein the treatment planning system further comprises an image system operable for imaging the patient (Leverty Fig. 2, para 38).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Nelms in view of Wang, Baumann, and Nelms as applied above, and further in view of Favaudon, Vincent, et al. "Ultrahigh dose-rate FLASH irradiation increases the differential response between normal and tumor tissue in mice.” Science translational medicine 6.245 (2014): 245ra93-245ra93 [Favaudon].

Regarding Claim 25:
The modified invention of claim 1 teaches the system of Claim 1, but fails to teach that each beam of the plurality of beams delivers a dose rate of at least four grays in less than one second. Favaudon teaches using irradiation therapy wherein each beam provides an ultrahigh dose rate of more than 40 Gy/s (abstract; pg 1, second paragraph). It would have been obvious to one of ordinary skill in the art before the effective time of filing to implement the ultrahigh dose rates of Favaudon in the above modified invention. One would have been motivated to do so since Favaudon teaches such a technique enhances the differential response between normal and tumor tissue, and thus may provide advantages in reducing complications of radiotherapy (pg 1, second paragraph, last sentence).


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/4/20; 3/9/21; 3/9/21; 3/9/21; 3/14/21; 3/14/21; 6/16/22; and 6/16/22 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYATT A STOFFA whose telephone number is (571)270-1782. The examiner can normally be reached M-F 0700-2000 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 5712722293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WYATT STOFFA
Primary Examiner
Art Unit 2881



/WYATT A STOFFA/Primary Examiner, Art Unit 2881